Name: Commission Regulation (EEC) No 578/80 of 29 February 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 64/ 14 Official Journal of the European Communities 8 . 3 . 80 COMMISSION REGULATION (EEC) No 578/80 of 29 February 1980 on the delivery of various consignments of skimmed-milk powder as food aid Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed ­ milk powder set out therein ; Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (8), as last amended by Regulation (EEC) No 1488 /79 ('); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (J), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1298 /76 of 1 June 1976 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and international organi ­ zations under the 1976 programme (3), as amended by Regulation (EEC) No 2017/76 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1977 food-aid programme (s), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 7), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out in the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.') OJ No L 148 , 28 . 6 . 1968 , p . 13 . J) OJ No L 204 , 28 . 7 . 1978 , p. 6 . J ) OJ No L 146 , 4 . 6 . 1976 , p. 3 . 4) OJ No L 224 , 16 . 8 . 1976 , p . 1 . 4 ) OJ No L 192 , 30 . 7 . 1977 , p . 1 . ') OJ No L 115 , 27 . 4 . 1978 , p . 1 . 7) OJ No L 119 , 15 . 5 . 1979, p . 1 . (') OJ No L 43 , 15. 2 . 1977 , p . 1 . O OJ No L 181 , 18 . 7 . 1979, p . 20 . 8 . 3 . 80 Official Journal of the European Communities No L 64/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1980 . For the Commission Finn GUNDELACH Vice-President / No L 64/ 16 Official Journal of the European Communities 8 . 3 . 80 ANNEX10) Consignment A B c D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary NGO 3. Country of destination See Annex II 4. Total quantity of the consignment 480 tonnes 210 tonnes 500 tonnes 260 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (*) Bought on the Community market 7. Special characteristics and / or packaging (*) See note (*) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content: 500 IU per 100 g minimum Date of manufacture dearly indicated on the bags See note (*) 8. Markings on the packaging See Annex II 9. Delivery period Delivery in April 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (*) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEC NL; tel. 24 45 94) (7 (') 12. Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 8 . 3 . 80 Official Journal of the European Communities No L 64/17 Consignment E F G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary NGO 3 . Country of destination See Annex 0 4. Total quantity of the consignment 645 tonnes 280 tonnes 620 tonnes 175 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (*) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content: 5 000 IU per 100 g minimum Vitamin D content: 500 IU per 100 g minimum Date of manufacture dearly indicated on the bags See note O See note (*) See note (*) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag, (telex 34278 CEMEC NL; tel. 24 45 94) f) (*) 12 . Procedure to be applied to determine the costs or supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 No L 64/ 18 Official Journal of the European Communities 8 . 3 . 80 Consignment I K L M 1 . Application of Council Regu ­ lations : ' (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the consignment 350 tonnes 400 tonnes 275 tonnes 325 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags See note (*) I See note (10) 8 . Markings on the packaging See Annex II 9. Delivery period Delivery in April 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 24 45 94) (') (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 8 . 3 . 80 Official Journal of the European Communities No L 64/ 19 Consignment N O P 1 . Application of Council Regu ­ lations : ( a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2 . Beneficiary WFP 3 . Country of destination Syria Mexico 4. Total quantity of the consignment 267 - 5 tonnes 500 tonnes 487 ·5 tonnes 5 . Intervention agency responsible for delivery Luxembourg Irish United Kingdom 6. Origin of the skimmed-milk powder ( 2) Intervention stocks (entry into stock after 1 May 1979) 7 . Special characteristics and / or packaging ( 3 ) - 8 . Markings on the packaging 'Syria 2352 / Skimmed-milk powder non-enriched / Lat ­ takia / Gift of the European Economic Community / Action of the World Food Programme' 'Mexico 307X / Leche desnatada no enriquecida / Vera Cruz / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Despachado por el Programa mundial de alimentos' 9 . Delivery period Delivery in April 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 11 , Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 No L 64/20 8 . 3 . 80Official Journal of the European Communities Consignment Q R 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary WFP 3. Country of destination Pakistan Sudan 4. Total quantity of the consignment 1 500 tonnes (") 80 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (*) Bought on the Community market 7. Special characteristics and / or packaging (5) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8. Markings on the packaging 'Pakistan 2237 / Skimmed-milk powder enriched / Karachi / Gift of die European Economic Community / Action of the World Food Programme' 'Sudan 645 / Skimmed-milk powder enriched / Port Sudan / Gift of the European Economic Community / Action of the World Food Programme' 9. Delivery period Delivery in April 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (*) 12. Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 \ 8 . 3 . 80 Official Journal of the European Communities No L 64/21 Consignment S I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary WFP 3 . Country of destination South Yemen 4. Total quantity of the consignment 260 tonnes 5 . Intervention agency responsible - for delivery Luxembourg 6. Origin of the skimmed-milk powder (2) Intervention stocks (entry into stock after 1 July 1979) 7. Special characteristics and / or packaging (') 8 . Markings on the packaging 'PDR Yemen 2265 / Skimmed-milk powder non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in June 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 No L 64/22 Official Journal of the European Communities 8 . 3 . 80 Consignment T u V 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 827/78 ( 1978 programme) (EEC) No 1766/77 ( 1977 programme) (b) affectation (EEC) No 828 /78 (EEC) No 1767/77 (general reserve) 2 . Beneficiary &gt; Sierra Leone &gt;  Sri Lanka 3 . Country of destination J li 4 . Total quantity of the consignment 500 tonnes 1 000 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (J ) Bought on the Community market 7 . Special characteristics and / or packaging (5 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Sierra Leone / For free distribution' 'Skimmed-milk powder / Gift of the European Economic Community to Sri Lanka / For free distribution' v 9 . Delivery period Loading in May 1980 Loading in April 1980 Loading in May 1980 10 . Stage and place of delivery Port of unloading Freetown (deposited on the quay or on lighters) Port of unloading Colombo (deposited on the quay or on lighters 11 . Representative of the beneficiary responsible for reception (') The National Authorizing Officer, Office of the First Vice-President, Tower Hill , PO ' Box 1402 , Freetown, Sierra Leone Ministry of Social Services , 137 Vauxhall Street, Colombo 2 , Sri Lanka 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 8 . 3 . 80 Official Journal of the European Communities No L 64/23 Consignment w X 1 . Application of Council Regu ­ lations : . ; (a) legal basis (EEC) No 827/78 ( 1978 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 828/78 (EEC) No 938/79 2. Beneficiary &gt;- Bangladesh &gt; Burma 3 . Country of destination J J 4 . Total quantity of the consignment 2 000 tonnes (") 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags ' 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to Bangladesh' 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Burma / For free distribution ' 9 . Delivery period Delivery in April 1980 Loading in April 1980 10 . Stage and place of delivery Community port of loading Port of unloading Rangoon (deposited on the quay Or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4 ) Ministry of Health and Family Health Care Project, Department of Health , 29/30 City Development Corporation, Sule Pagoda Road , Rangoon 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 No L 64/24 Official Journal of the European Communities 8 . 3 . 80 Consignment N Y Z 1 . Application of Council Regu ­ lation : (a)' legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2. Beneficiary 3. Country of destination Syria 4. Total quantity of the consignment 50 tonnes 395 tonnes 5. Intervention agency responsible for delivery Belgian 6. Origin of the skimmed-milk powder (2) Bought on the Community market Intervention stocks (entry into stock after 1 May 1979) 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitamine / Don de la Communaute Ã ©conomique europÃ ©enne a la Republique arabe syrienne / A distribuer gratuitement' 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la Communaute Ã ©conomique europÃ ©enne Ã la Republique arabe syrienne' 9. Delivery period Delivery as soon as possible and at the latest 31 March 1980 10. Stage and place of delivery Community port operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 8 . 3 . 80 Official Journal of the European Communities No I. 64/25 Consignment AA AB 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary Sao Tome UNHCR 3 . Country of destination l Zaire 4 . Total quantity of the consignment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder (') Bought on the Community market 7 . Special characteristics and / or - packaging C) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leite desnatado em pÃ ³ vitaminado / Dom da Comunidade econÃ ³mica europeia Ã republica democratica de SÃ £o TomÃ © e Principe / DistribuiÃ §Ã ¢o gratÃ ºita' 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Ã distribuer gratuitement / Action hu ­ manitaire du HCR pour rapatriÃ ©s zaÃ ¯rois / Lubumbashi' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1980 10 . Stage and place of delivery Port of unloading Sao Tome (deposited on the quay or on lighters) Delivered to Lubumbashi 11 . Representative of the beneficiary responsible for reception (4) DirecÃ §Ã £o do comercio externo, caixa postal 31 , SÃ £o TomÃ © UNHCR, boite postale 3717, Lubumbashi (") (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 64/26 Official Journal of the European Communities 8 . 3 . 80 Consignment AC AD (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 Lesotho 50 tonnes 50 tonnes Dutch 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2) 7 . Special characteristics and / or packaging (J) 8 . Markings on the packaging 9. Delivery period 10 . Stage and place of delivery Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder enriched / Gift of the European Economic Community to Lesotho / For free distribution' Loading as soon as possible and at the latest 31 March 1980 Delivered to 'Food Management Unit Border', Quthing Delivered to 'Food Management Unit Border', Qacha's Nek Food Management Unit, Cabinet Office, PO Box MS 527, Maseru, Lesotho (u)1 1 . Representative of the , beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 8 . 3 . 80 Official Journal of the European Communities No L 64/27 Consignment AE AF (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 UNHCR Somalia 1 . Application of Council Regulations : ( a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6. Origin of the skimmed-milk powder (2) 7 . Special characteristics and / or packaging (3) 250 tonnes 250 tonnes French Will result from application of the pro ­ cedure referred to in point 12 Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to the United Nations High Commissioner for Refugees / Somalia programme / Mogadishu' 8 . Markings on the packaging 9. Delivery period Loading as soon as possible and at the latest 31 March 1980 Loading in April 1980 Port of unloading Mogadishu (deposited on the quay or on lighters) UNHCR Mogadishu , c/o UNDP, PO Box 24 , Mogadishu, Somalia ( ,2) ( ,s) 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception (*) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement Tender 12 noon on 24 March 1980 No L 64/28 Official Journal of the European Communities 8 . 3 . 80 Consignment AG AH 1 . Application of Council Regulations : (a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination (EEC) No 827/78 ( 1978 programme) (EEC) No 828/78 (general reserve) Caritas belgica Zaire 50 tonnes 200 tonnes4. Total quantity of the consignment Belgian Bought on the Community market 5 . Intervention agency responsible for delivery 6. Origin of the skimmed-milk powder (*) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging Vitamin A content : 5 000 IU per W0 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Caritas / Action de SICC / 5219 / Ma ­ tadi ' 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Caritas / Action de SICC / 5220 / Butembo via Mombasa' Delivery as soon as possible and at the latest 31 March 19809. Delivery period 10 . Stage and place of delivery Community port operating a regular service with Mombasa (") Community port operating a regular service with the recipient country CEBEMO, Food Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL; tel . 24 45 94) (') (') 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement 8 . 3 . 80 Official Journal of the European Communities No L 64/29 Consignment At AK 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary NGO (Caritas neerlandica) NGO (Secours catholique franÃ §ais) 3 . Country of destination Mali 4 . Total quantity of the consignment 200 tonnes 150 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( J) Bought on the Community market 7 . Special characteristics and / or packaging ( 5 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Mali / Caritas / 5306 / Bamako via Abidjan' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Mali / Caritas / 5511 / Bamako via Abidjan' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1980 Delivery in April 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) (7 ) (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 24 March 1980 No L 64/30 Official Journal of the European Communities 8 . 3 . 80 Consignment AL AM AN 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary } India 3 . Country of destination J 4 . Total quantity of the consignment 2 000 tonnes (") 2 000 tonnes (u) 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( J) I Bought on the Community market 7 . Special characteristics and / or packaging (J) I 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / ' followed by : 'Bombay' j 'Calcutta' | 'Madras' 9 . Delivery period l Delivery in April 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country ( ,7) 1 1 . Representative of the beneficiary responsible for reception (4) l 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 8 . 3 . 80 Official Journal of the European Communities No L 64/31 Consignment AO AP AQ 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary India 3 . Country of destination 4. Total quantity of the consignment 2 000 tonnes (") 1 000 tonnes (u) 1 000 tonnes (") 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (J) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period Delivery in May 1980 1 0 . Stage and place of delivery Community port operating a regular service with the recipient country ( ,7)' 11 . Representative of the beneficiary responsible for reception (4) 1 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 March 1980 No L 64/32 Official Journal of the European Communities 8 . 3 . 80 Consignment AR AS AT 1 . Application of Council Regulations : (a) legal basis (EEC) No 1298 /76 ( 1976 programme) (EEC) No 937/79 ( 1979 programmÃ ©1) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 1299/76 (EEC) No 938/79 (general reserve) (EEC) No 938/79 2 . Beneficiary 1 ] ] 3 . Country of destination j- Mali f Somalia f Jibuti 4 . Total ' quantity of the consignment 300 tonnes 500 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (*) Intervention stocks (entry into stock after 1 April 1979) Bought on the Community market 7 . Special characteristics and / or packaging (J ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Mali ' 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Somalia / For free distri ­ bution' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Djibouti / Pour distribution gratuite ' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1980 Loading in April 1980 10 . Stage and place of delivery Delivered to 'entrepÃ ´t de l'Union laitiÃ ¨re de Bamako' Pon of unloading Berbera (deposited on the quay or on lighters) Port of unloading Jibuti (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4 ) Union laitiÃ ¨re de Bamako, boÃ ®te postale 20 , Bamako Food Aid Department, c/o The Governor of the Regional Government, North West Region , Hargh ­ eisa (for the National Com ­ mission for Refugees) ONAC , boÃ ®te postale 121 , Djibouti ( tel . 35 03 27) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 24 March 1980 8 . 3 . 80 Official Journal of the European Communities No L 64/33 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal ofthe European Communities. (5 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77 . (4) Only in the case of delivery 'to the port of unlading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( s) As regards the part quantities for Cape Verde and Portugal, the successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin made out in Portugese. (') As regards the part quantities for India, the successful tenderer shall send to the beneficiaries ' agent, on delivery, a certificate of quality made out in English . (') The successful tenderer shall send to the beneficiaries ' agents , on delivery, a health certificate , in respect of each part quantity , made out in the language indicated by the beneficiaries . (*) The successful tenderer shall send to : MM. M. H. Schutz BY, Insurance Brokers , Blaak 16 , NL-301 1 TA Rotterdam , on delivery, a copy of the commercial invoice in respect of each part quantity . O As regards the part quantities for Chile , the Dominican Republic and Uruguay, the successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin made out in Spanish . ( ,0) As regards the part quantities for Burundi and Kenya, the successful tenderer must deliver the product on pallets  40 bags per pallet under plastic cover. (") In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303 /77 . (") The successful tenderer shall send the original and two copies of the dispatch documents to : UNHCR, c/o M. Von Arnim, palais des Nations, CH-121 1 Geneve 10 . (") The successful tenderer shall send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la CommunautÃ © Ã ©conomique europÃ ©enne , boite postale 2000 , avenue Princesse Astrid 251 , Kinshasa, ZaÃ ¯re . (u) The successful tenderer shall send the original dispatch documents to : International Freight and Travel Service Lesotho , PO Box 294 , Maseru 100 , Lesotho. ( IS) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . M. Von Arnim, UNHCR, palais des Nations, CH-121 1 Geneve 10 , (telex 28144 REFPI CH).' No L 64/34 Official Journal of the European Communities 8 . 3 . 80 The successful tenderer shall send a copy of the dispatch documents to : EEC Commission Delegate, PO Box 943 , Mogadisho, Somalia. ('*) The successful tenderer must deliver the product on pallets  40 bags per pallet under plastic cover. (") Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . 8 . 3 . 80 Official Journal of the European Communities No L 64/ 35 ANNEXE II  ANHANG II ALLEGATOII  BIJLAGE II ANNEX II  BILAG II Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles ( en tonnes) Teilmengen (in Tonnen ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes) DelmÃ ¦ngde (i tons) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning A 480 30 Caritas neerlandica Cabo Verde Leite desnatada em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratÃ ºita em Cabo Verde Caritas / 5308 / Praia 30 Caritas neerlandica Cabo Verde Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Cabo Verde Caritas / 5307 / SÃ £o Vincente \ 20 World Councilof Churches Liberia Skimmed-milk powder, enriched withvitamins A and D / Gift of the EuropeanEconomic Community / For free distri ­bution in LiberiaWCC / 5713 / Monrovia 150 Association «Aide au tiers monde » SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal AATM / 50706 / Dakar 250 Catholic Relief Services SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au SÃ ©nÃ ©gal Cathwell / 5158 / Dakar B 210 100 Caritas germanica Bangladesh Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Bangladesh Caritas / 5426 / Chittagong 110 Caritas germanica India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Caritas / 5430 / Calcutta C 500 500 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5172 / Calcutta No L 64/36 Official Journal of the European Communities 8 . 3 . 80 Designation tin lot Bezeichnung di r Partie Designazione della partita Aanduiding van de partij l .ot Parti QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( ¡n tonnes ) DelmÃ ¦ngde (i tons ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning D 260 160 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5173 / Madras 100 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5174 / Cochin E 645 50 SOS Villaggio del Fanciullo di Roma Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n , gratui ­ ta en Uruguay SVDF / 51002 / Montevideo 75 Protos, VZW HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã HaÃ ¯ti Protos / 50501 / Port-au-Prince 200 Caritas germanica HaÃ ¯ti Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Ã HaÃ ¯ti Caritas / 5427 / Port-au-Prince 100 Catholic Relief - Services RepÃ ºblica dominicana Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en RepÃ ºblica dominicana Cathwell / 5168 / Santo Domingo 220 Catholic Relief Services Uruguay Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Uruguay Cathwell / 5169 / Montevideo 8 . 3 . 80 Official Journal of the European Communities No L 64/37 Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij lot Parti QuantitÃ © totale du lot (en tonnes) Gesamtmenge der Partie ( in Tonnen ) Quantita totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning F 280 80 Catholic Relief Services Jordan Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Jordan Cathwell / 5170 /Aqaba 100 Catholic Relief Services Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratuita em Portugal Cathwell / 5171 / Lisbon 100 Caritas germanica Portugal Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã £o gratÃ ºita em Portugal Cathwell / 5428 / Lisbon G 620 600 Catholic Relief Services Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia Cathwell / 5163 / Indonesia 20 World Council of Churches Indonesia Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Indonesia WCC / 5715 / Indonesia H 175 175 SOS BoÃ ®tes de lait Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratui ­ ta en Chile SBL / 50905 / Valparaiso I 350 200 Catholic Relief Services India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in India Cathwell / 5175 / Bombay 150 SOS Villaggio del Fanciullo di Roma India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For- free distri ­ bution in India SVDF / 51001 / A / Bombay K 400 400 Catholic Relief Services Ghana Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Ghana Cathwell / 5155 / Takoradi No L 64/38 Official Journal of the European Communities 8 . 3 . 80 Designation du lot Bezeichnung der Partie Designazione della partita Aanduiding van de partij Lot Parti QuantitÃ © totale du lot (en tonnes ) Gesamtmenge der Partie ( in Tonnen ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) Total quantity ( in tonnes ) TotalmÃ ¦ngde (i tons ) QuantitÃ ©s partielles ( en tonnes ) Teilmengen ( in Tonnen ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Partial quantities ( in tonnes ) DelmÃ ¦ngde (i tons ) BÃ ©nÃ ©ficiaire EmpfÃ ¤nger Beneficiario Begunstigde Beneficiary Modtager Pays destinataire Bestimmungsland Paese destinatario Bestemmingsland Recipient country Modtagerland Inscription sur l'emballage Aufschrift auf der Verpackung Iscrizione sull'imballaggio Aanduiding op de verpakking Markings on the packaging Emballagens pÃ ¥tegning L 275 75 Caritas germanica Egypt Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in Egypt Caritas / 5409 / Alexandria \ 100 Catholic ReliefServices Kenya Skimmed-milk powder, enriched withvitamins A and D / Gift of the EuropeanEconomic Community / For free distri ­bution in Kenya Cathwell / 5156 / Mombasa 100 Catholic Relief Services Burundi Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au Burundi Cathwell / 5157 / Bujumbura via Mombasa M 325 250 Caritas germanica Ethiopia Skimmed-milk powder, enriched with vitamins A and , D / Gift of the European Economic Community / For free distri ­ bution in Ethiopia Caritas / 5412 / Assab 25 Caritas neerlandica Philippines Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 5327 / Manila 50 Caritas neerlandica Philippines Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distri ­ bution in the Philippines Caritas / 5331 / Manila